Exhibit 10.19

 

Summary of Key Terms of Named Executive Officer Compensation Arrangements

 

Digimarc has a written employment agreement with its Chief Executive Officer,
Bruce Davis, that governs the minimum terms of his compensation and is filed as
an exhibit to Digimarc’s annual report on Form 10-K. The Compensation Committee
of Digimarc’s Board of Directors may establish compensation for Mr. Davis that
exceeds the minimums established by his employment agreement.

 

Digimarc’s other named executive officers are compensated pursuant to oral,
informal compensation arrangements. The Compensation Committee determines
annually the compensation of each named executive officer. Material elements of
Digimarc’s compensation arrangements with its named executive officers consist
of an annual base salary, annual cash bonus and equity compensation awards.

 

The following table sets forth the base salary and annual bonus target amount
for each named executive officer for 2006.

 

Name and Principal Positions

 

2006 Base Salary

 

2006 Annual Bonus
Target (Percentage
of Base Salary)

 

Bruce Davis, Chief Executive Officer and Chairman of the Board of Directors

 

$

410,000

 

75

%

Robert Eckel, President, Government Programs

 

$

270,000

 

50

%

Michael McConnell, Chief Financial Officer and Treasurer

 

$

260,000

 

50

%

Robert P. Chamness, Chief Legal Officer and Secretary

 

$

250,000

 

50

%

J. Scott Carr, Executive Vice President

 

$

250,000

 

50

%

Reed Stager, Executive Vice President

 

$

250,000

 

50

%

 

For each named executive officer’s 2006 annual bonus target, 40% will be paid
based on the achievement of individual performance goals; 40% will be paid based
on the achievement of financial targets; and the remaining 20% will be paid
based on the achievement of target levels of return on equity as compared to a
weighted peer group. Payouts of annual bonuses will be dependent on the level of
achievement of performance goals described above, and no named executive officer
will receive a payout if the applicable minimum performance goal is not met.
Each named executive officer will have the opportunity to earn up to his full
annual bonus target based on the level of achievement in 2006 of the performance
goals applicable to such individual and may earn a bonus above the target if the
performance goals are exceeded.

 

The named executive officers are also eligible to participate in Digimarc’s
equity compensation plans, and generally receive annual awards of options,
restricted stock and/or performance vesting shares under these plans at the
discretion of the Compensation Committee. Options and restricted stock awards
generally vest over a four-year period following the date of grant. Performance
vesting shares generally vest or terminate on the achievement of one or more
specified performance goals. Specific terms of option grants are governed by a
Stock Option Award Agreement between the Company and each named executive
officer. Specific terms of restricted stock awards and performance vesting share
awards are governed by a Restricted Stock Agreement and Performance Vesting
Share Agreement, respectively, between the Company and each named executive
officer.

 

--------------------------------------------------------------------------------